DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 6 and 8-9 are objected to because of the following informalities: (a) claim 6 at line 3, “one of the” should be inserted after “single” so as to clarify that the previously recited removable film sheets are being referenced, (b) claim 8 at line 1, “where” should be deleted, and (c) claim 9 at line 2, “laminate” should read “laminated”.  Appropriate correction is required.

Specification

The disclosure is objected to because of the following informalities: (a) in the Abstract at line 1, “disclosed the” should be amended to read “disclosed. The” and (b) paragraph 9, line 1, “james” should be amended to read “James”. Appropriate correction is required. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" (¶22; Fig1) and "40" (¶25; Fig1) and “62” (¶33; Fig4) have all been used to designate a graffiti covering skin. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference number 24 has been used to designate both a bottom layer of stainless steel or a reflective mirror overlay (¶23) and a removable adhesive (R.A.) layer (¶28).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 80 and 81 in Figures 3A, 3B, and 3C. 
The drawings are objected to because paragraph 34 refers to reference number 64 as an installing step and reference number 65 as a removal step. However, Figure 4 refers to reference number 64 as the removal step and reference number 65 as the installing step. Paragraph 36 contradicts Figure 4 in that regard.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in that the claim recites forming a substrate-adhesive-liner combination and a laminated assembly. However, the claim does not provide a relationship between the substrate-adhesive-liner combination and the laminated assembly such that one cannot determine what is intended – given that the instant specification demonstrates a required  relationship between the substrate-adhesive-liner combination and the laminated assembly. See paragraphs 22-28 and Figure 1.
	Claim 2 at line 2, “the removable adhesive layer” lacks antecedent basis. Also, see the same in claim 3 at lines 1-2
	Claim 3 is indefinite in that it makes reference to an acrylic based pressure sensitive adhesive for forming the removable adhesive layer (which lacks antecedent basis) – thus, the claim unclear at to if this adhesive is related to the acrylic bond of claim 1 or to a different adhesive.
The term “based” in claim 3 (at lines 2-3: “acrylic based” – emphasis added) is a relative term which renders the claim indefinite. The term “based” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Does this refer to an amount of acrylic in the adhesive layer?
	Claim 4 at lines 2-3, “the topmost removable film sheet” lacks antecedent basis.
	Claim 5 at line 2, “the topmost layer” lacks antecedent basis.
	Claim 5 at line 3, “the multiple layers” lacks antecedent basis.
	Claim 6 at line 2, “the obliterated holes” lacks antecedent basis.
	Claim 7 at lines 1-2, “the outer protective cosmetic layer” lacks antecedent basis.
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen (US 6,482,488) in view of Levitan (US 5,520,772).
Claim 1, Janssen teaches a method of forming a layered removable covering film for covering a surface from graffiti (Fig14; c1 ¶s1-3), said method comprising: providing a substrate 42 having a top surface and a bottom surface (Fig14; c36 ¶14); forming an adhesive layer 44 including a removably secured release liner 45 on the bottom surface of the substrate 42 (Fig14; c36 ¶14); providing a plurality of removable film sheets 6,8,10,12 and bonding the removable sheets 6,8,10,12 together (Fig14; c35 ¶14) with acrylic bond (c7 ¶6) thereby forming a laminated assembly (Fig14); and forming holes 154,156,152,150 through the plurality of removable film sheets 6,8,10,12 of the laminated assembly for sequential removal of the plurality of removable film sheets 6,8,10,12 (c37 ¶12). Janssen does not specifically recite that the holes are formed by a laser (i.e. obliterating). However, Janssen does recite (c26 ¶5) that a laser cuts the assembly into a shape using a laser. One skilled in the art having access to a laser would have recognized that the laser could be used in other cutting steps when forming the laminated assembly – such as holes. And, this would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention. 
	Claim 1, Janssen does not teach that there are no air gaps created between the removable film sheets 6,8,10,12.
	Levitan teaches laminating layer of films together (c1 ¶1) where a pair of pressure rollers squeezes the films to express air between the films (c3 ¶6). 	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provide in Janssen that there are no air gaps created between the removal film sheets 6,8,10,12 in that Levitan teaches the importance of preventing air between layers of material bonded together where this would benefit the laminated assembly of Janssen by helping to creating a sufficient connection between the removable film sheets 6,8,10,12.
	Claim 2, Janssen does not teach forming the adhesive layer 44 manually. However, it is well-known and conventional to manually add adhesive layers to a surface on substrates, followed by a liner, manually – and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have done such in Janssen.
Claim 3, Janssen teaches forming the acrylic for the acrylic bond includes a blend of self-cross linking acrylic polymers (c24 ¶7 of Janssen, emphasis added):
The second bonding layer may comprise a pressure sensitive adhesive system or a non-pressure sensitive adhesive system. Preferably the bonding layer comprises a pressure sensitive adhesive. The second bonding layer preferably comprises a material selected from the group consisting of acrylics, for example, which are thermally cured, ultraviolet light cured, electron beam cured and can be solvent based, waterbased or 100 percent solids; rubbers, for example, which can be thermoplastic rubbers, block copolymers, natural rubbers or silicone rubbers; and polyolefins which can, for example, be ethylene vinyl acetate polymers, poly-alpha olefins (C.sub.3 -C.sub.10 ) copolymers or blends of poly-alpha olefins with ethylene or propylene based polymers; and mixtures thereof.  

Claims 4-5, in Janssen the top-most removable is considered an outer protective cosmetic layer in that it is free from damage such as graffiti.
Claim 7, in Janssen the outer protective cosmetic layer is transparent (c1 “FIELD OF THE INVENTION”).
Claim 6, Janssen teaches inserting tool 51 tool into the holes 154,156,152,150 to remove a single one of the removable film sheet (c37 ¶12).
Claim 8, Janssen does not teach that the substrate 42 is between 0.0005" to 0.0250" thick. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
 	Claim 9, Janssen teaches a step installing the laminate assembly to a host surface (Fig11; c36 ¶11).

Prior Art of Record

The following prior art made of record and not relied upon is considered pertinent to applicant’s invention: LaPoint teaches providing ablations to corners of the laminate.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745